    Case 4:19-cv-00652-ALM-CAN Document 14 Filed 03/22/21 Page 1 of 1 PageID #: 768




                                 United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

      KENNETH WAYNE MCQUORDALE                        §
                                                      §   Civil Action No. 4:19-CV-652
      v.                                              §   (Judge Mazzant/Judge Nowak)
                                                      §
      COMMISSIONER, SSA                               §

                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the report of the United States Magistrate Judge in this action,

     this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

     On February 24, 2021, the report of the Magistrate Judge (Dkt. #12) was entered containing

     proposed findings of fact and recommendations that the final decision of the Commissioner of

     Social Security Administration be affirmed.

            Having received the report of the Magistrate Judge, and no objections thereto having been

     timely filed (Dkt. #13), this Court is of the opinion that the findings and conclusions of the

.    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

     conclusions of the Court.

            It is therefore ORDERED that the decision of the Commissioner is AFFIRMED.

            IT IS SO ORDERED.
           SIGNED this 22nd day of March, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
